DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first direction is substantially parallel to a central axis of the container” recited in claim 9 and claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8, 10-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matayoshi et al (US 20190154560 A1).

As to claim 1, Matayoshi discloses a method for imaging a container holding a sample (FIGS. 7-8), the method comprising:
illuminating the container with a laser sheet that impinges upon the container in a first direction corresponding to a first axis (FIG. 8, step 802; FIG. 7 and [0066]-[0067]), wherein a plane of the laser sheet is defined by the first axis and a second axis orthogonal to the first axis (FIG. 7); 
capturing, by an imager having an imaging axis that is substantially orthogonal to at least the first axis (FIG. 7, camera 730), an image of the container (FIG. 8, steps 804-806; see [0069]-[0072]); and 
analyzing, by one or more processors (FIG. 7, processor 740), the image of the container to detect particles within, and/or on an exterior surface of, the container (FIG. 8, step 808; see [0085]-[0089]).

As to claim 2, Matayoshi further discloses wherein illuminating the container with the laser sheet includes illuminating the container with a laser sheet that passes through a central axis of the container (FIG. 7).

claim 3, Matayoshi further discloses wherein a thickness of the laser sheet, at a position where the laser sheet enters the container and along a third axis orthogonal to the first and second axes, is less than 3 millimeters (see [0081]).

As to claim 4, Matayoshi further discloses wherein a thickness of the laser sheet covers between 1/360th and 1/30th of a perimeter of the container (see [0052] and [0081]).

As to claim 5, Matayoshi further discloses further comprising: 
moving the container through a plurality of rotations, about a central axis of the container, while illuminating the container with the laser sheet (see [0071], [0082], [0094]); 
capturing, by the imager, a plurality of images of the container, with each image corresponding to a respective one of the plurality of rotations (see [0071], [0082]); and 
analyzing, by the one or more processors, the plurality of images of the container to detect particles within, and/or on the exterior surface of, the container (FIG. 8, step 808; see [0085]-[0089], [0094]).

As to claim 8, Matayoshi further discloses wherein the first direction is substantially orthogonal to a central axis of the container (FIG. 7; see claim 7).

As to claim 10, Matayoshi further discloses wherein the imaging axis is substantially orthogonal to the first axis and the second axis (FIG. 7; see claim 7).

As to claim 11, Matayoshi discloses an imaging system (FIG. 7) comprising: 
(see [0071], a motorized stage to rotate the syringe and/or move the syringe to different positions along its longitudinal axis; FIG. 7, container 701); 
illumination means for generating a laser sheet that impinges upon the container in a first direction corresponding to a first axis (FIG. 7, light source 710 and lens 713; see [0067]), wherein a plane of the laser sheet is defined by the first axis and a second axis orthogonal to the first axis (FIG. 7); and 
imaging means for capturing one or more images of the container (FIG. 7, camera 730; see [0070]), the means for capturing one or more images of the container having an imaging axis that is substantially orthogonal to at least the first axis (FIG. 7; see claim 7).

As to claim 12, Matayoshi further discloses wherein the illumination means is for generating a laser sheet that passes through a central axis of the container (FIG. 7).

As to claim 13, Matayoshi further discloses wherein the illumination means is for generating a laser sheet having a thickness, at a position where the laser sheet enters the container and along a third axis orthogonal to the first and second axes, of less than 3 millimeters (see [0081]).

As to claim 14, Matayoshi further discloses wherein the illumination means is for generating a laser sheet having a thickness that covers between 1/360th and 1/30th of a perimeter of the container (see [0052] and [0081]).

claim 15, Matayoshi further discloses wherein the positioning means is also for rotating the container a plurality of times while the container is illuminated with the laser sheet (see [0071], [0082], [0094]).

As to claim 18, Matayoshi further discloses wherein the first direction is substantially orthogonal to a central axis of the container (FIG. 7; see claim 7).

As to claim 20, Matayoshi further discloses further comprising: processing means for analyzing the image of the container to detect particles within, and/or on an exterior surface of, the container (FIG. 7, processor 740; FIG. 8, step 808; see [0085]-[0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayoshi et al (US 20190154560 A1) in view of Yamazaki et al (US 20020171054 A1).

As to claim 6, Matayoshi fails to explicitly disclose wherein: 
the laser sheet is a first laser sheet of a first color; 
the imager is a first imager configured to filter out colors other than the first color; 

simultaneously with illuminating the container with the first laser sheet, illuminating the container with a second laser sheet of a second color different than the first color, wherein the second laser sheet impinges upon the container in a second direction that is not parallel to the first axis, and wherein a plane of the second laser sheet is defined by the second direction and a third direction substantially parallel to the second axis, and 
capturing, by an additional imager configured to filter out colors other than the second color and having an imaging axis that is substantially orthogonal to at least the second direction, an additional image of the container; and 
analyzing the image of the container includes analyzing both the image of the container and the additional image of the container to detect particles within, and/or on an exterior surface of, the container.
However, Yamazaki teaches wherein: 
the laser sheet is a first laser sheet of a first color (FIG. 1, blue illumination unit 1; see [0063]); 
the imager is a first imager configured to filter out colors other than the first color (FIG. 1, camera 6 and mirror 4; see [0063]); 
the method further comprises 
simultaneously with illuminating the container with the first laser sheet, illuminating the container with a second laser sheet of a second color different than the first color, wherein the second laser sheet impinges upon the container in a second direction that is not parallel to the first axis, and wherein a plane of the second laser sheet (FIG. 1, red illumination unit 2; see [0063]-[0064]), and 
capturing, by an additional imager configured to filter out colors other than the second color and having an imaging axis that is substantially orthogonal to at least the second direction, an additional image of the container (FIG. 1, camera 5 and mirror 4; see [0063]); and 
analyzing the image of the container includes analyzing both the image of the container and the additional image of the container to detect particles within, and/or on an exterior surface of, the container (FIG. 1, image processing unit 7; see [0066]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Matayoshi using Yamazaki’s teachings to include wherein: the laser sheet is a first laser sheet of a first color; the imager is a first imager configured to filter out colors other than the first color; the method further comprises simultaneously with illuminating the container with the first laser sheet, illuminating the container with a second laser sheet of a second color different than the first color, wherein the second laser sheet impinges upon the container in a second direction that is not parallel to the first axis, and wherein a plane of the second laser sheet is defined by the second direction and a third direction substantially parallel to the second axis, and capturing, by an additional imager configured to filter out colors other than the second color and having an imaging axis that is substantially orthogonal to at least the second direction, an additional image of the container; and analyzing the image of the container includes analyzing both the image of the container and the additional image of the container to detect particles within, and/or on an exterior surface of, the container in order to provide an inspection device and a system for inspecting foreign matters in (Yamazaki; [0009]).

As to claim 7, Matayoshi fails to explicitly disclose wherein: 
the laser sheet is a laser sheet of a first color;
the imager is a first imager configured to filter out colors other than the first color; 
the method further comprises 
simultaneously with illuminating the container with the laser sheet, illuminating the container with light of a second color different than the first color, wherein the light of the second color illuminates at least a majority of an entire volume of the container, and 
capturing, by an additional imager configured to filter out colors other than the second color, an additional image of the container; and 
analyzing the image of the container includes analyzing both the image of the container and the additional image of the container to detect particles within, and/or on an exterior surface of, the container.
However, Yamazaki teaches wherein: 
the laser sheet is a laser sheet of a first color (FIG. 1, blue illumination unit 1; see [0063]);  
the imager is a first imager configured to filter out colors other than the first color (FIG. 1, camera 6 and mirror 4; see [0063]);  
the method further comprises 
(FIG. 1, red illumination unit 2; see [0063]-[0064]), and 
capturing, by an additional imager configured to filter out colors other than the second color, an additional image of the container (FIG. 1, camera 5 and mirror 4; see [0063]); and 
analyzing the image of the container includes analyzing both the image of the container and the additional image of the container to detect particles within, and/or on an exterior surface of, the container (FIG. 1, image processing unit 7; see [0066]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Matayoshi using Yamazaki’s teachings to include wherein: the laser sheet is a laser sheet of a first color; the imager is a first imager configured to filter out colors other than the first color; the method further comprises simultaneously with illuminating the container with the laser sheet, illuminating the container with light of a second color different than the first color, wherein the light of the second color illuminates at least a majority of an entire volume of the container, and capturing, by an additional imager configured to filter out colors other than the second color, an additional image of the container; and analyzing the image of the container includes analyzing both the image of the container and the additional image of the container to detect particles within, and/or on an exterior surface of, the container in order to provide an inspection device and a system for inspecting foreign matters in liquid filled in transparent containers which can detects a variety of (Yamazaki; [0009]).

As to claim 16, Matayoshi fails to explicitly disclose wherein: 
the illumination means is a first illumination means for generating a first laser sheet of a first color; 
the imaging means is a first imaging means for filtering out colors other than the first color; and 
the imaging system further comprises 
a second illumination means for generating a second laser sheet, of a second color different than the first color, that impinges upon the container in a second direction that is not parallel to the first axis, wherein a plane of the second laser sheet is defined by the second direction and a third direction substantially parallel to the second axis, and 
a second imaging means for filtering out colors other than the second color, is positioned to capture images of the container, and has an imaging axis aligned with a fifth direction orthogonal to at least the second direction.
However, Yamazaki teaches wherein: 
the illumination means is a first illumination means for generating a first laser sheet of a first color (FIG. 1, blue illumination unit 1; see [0063]);  
the imaging means is a first imaging means for filtering out colors other than the first color (FIG. 1, camera 6 and mirror 4; see [0063]); and 
the imaging system further comprises 
(FIG. 1, red illumination unit 2; see [0063]-[0064]), and 
a second imaging means for filtering out colors other than the second color, is positioned to capture images of the container, and has an imaging axis aligned with a fifth direction orthogonal to at least the second direction (FIG. 1, camera 5 and mirror 4; see [0063]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Matayoshi using Yamazaki’s teachings to include wherein: the illumination means is a first illumination means for generating a first laser sheet of a first color; the imaging means is a first imaging means for filtering out colors other than the first color; and the imaging system further comprises a second illumination means for generating a second laser sheet, of a second color different than the first color, that impinges upon the container in a second direction that is not parallel to the first axis, wherein a plane of the second laser sheet is defined by the second direction and a third direction substantially parallel to the second axis, and a second imaging means for filtering out colors other than the second color, is positioned to capture images of the container, and has an imaging axis aligned with a fifth direction orthogonal to at least the second direction in order to provide an inspection device and a system for inspecting foreign matters in liquid filled in transparent containers which can detects a variety of foreign matters at substantially the time and can specified the detected foreign matters (Yamazaki; [0009]).

As to claim 17, Matayoshi fails to explicitly disclose wherein: 
the illumination means is a first illumination means for generating a first laser sheet of a first color; 
the imaging means is a first imaging means for filtering out colors other than the first color; and 
the imaging system further comprises 
a second illumination means for illuminating the container with light of a second color different than the first color, wherein the light of the second color illuminates at least a majority of an entire volume of the container, and 
a second imaging means for filtering out colors other than the second color, and is positioned to capture images of the container.
However, Yamazaki teaches wherein:
 the illumination means is a first illumination means for generating a first laser sheet of a first color (FIG. 1, blue illumination unit 1; see [0063]);  
the imaging means is a first imaging means for filtering out colors other than the first color (FIG. 1, camera 6 and mirror 4; see [0063]); and 
the imaging system further comprises 
a second illumination means for illuminating the container with light of a second color different than the first color, wherein the light of the second color illuminates at least a majority of an entire volume of the container (FIG. 1, red illumination unit 2; see [0063]-[0064]), and 
(FIG. 1, camera 5 and mirror 4; see [0063]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Matayoshi using Yamazaki’s teachings to include wherein: the illumination means is a first illumination means for generating a first laser sheet of a first color; the imaging means is a first imaging means for filtering out colors other than the first color; and the imaging system further comprises a second illumination means for illuminating the container with light of a second color different than the first color, wherein the light of the second color illuminates at least a majority of an entire volume of the container, and a second imaging means for filtering out colors other than the second color, and is positioned to capture images of the container in order to provide an inspection device and a system for inspecting foreign matters in liquid filled in transparent containers which can detects a variety of foreign matters at substantially the time and can specified the detected foreign matters (Yamazaki; [0009]).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayoshi et al (US 20190154560 A1) in view of Baldwin (US 5280170 A).

As to claim 9, Matayoshi fails to explicitly disclose wherein the first direction is substantially parallel to a central axis of the container.
(FIG. 1, the direction of light beam generated by light source 18 is parallel to the central axis of the container 13).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Matayoshi using Baldwin’s teachings to include wherein the first direction is substantially parallel to a central axis of the container in order to inspect the container to determine malformations, dimensional variations and defects (Baldwin; col. 1, lines 7-28).

As to claim 19, Matayoshi fails to explicitly disclose wherein the first direction is substantially parallel to a central axis of the container.
However, Baldwin teaches wherein the first direction is substantially parallel to a central axis of the container (FIG. 1, the direction of light beam generated by light source 18 is parallel to the central axis of the container 13).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Matayoshi using Baldwin’s teachings to include wherein the first direction is substantially parallel to a central axis of the container in order to inspect the container to determine malformations, dimensional variations and defects (Baldwin; col. 1, lines 7-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482